Appeal by writ of error from a default judgment against appellant, a foreign corporation, for $245 upon an alleged rental contract.
We sustain two of appellant's assignments of error complaining of the sufficiency of the citation and service thereof in the following particulars:
1. Neither the pleading, citation, return, nor the record shows that the party upon whom service was had was such agent as the statutes require service to be had upon in suits against foreign corporations. R.S. art. 2031; Western Cottage Piano  Organ Co. v. Anderson97 Tex. 432, 79 S.W. 516; Holcomb v. Amason (Tex.Civ.App.) 2 S.W.2d 360.
2. The return shows that the citation was "served" on the party named, as agent, but fails to show the manner of service, and the record nowhere shows that service was in the manner required by statute. R.S. art. 2034; Sun Mut. Ins. Co. v. Seeligson, 59 Tex. 3: Continental Ins. Co. v. Milliken, 64 Tex. 46.
The trial court's judgment is reversed, and the cause remanded to that court for further trial.
Reversed and remanded.